—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.) rendered October 16, 1991, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People presented rebuttal testimony that identified the defendant from the photograph and videotape entered into evidence by the defendant. Though this rebuttal testimony was not technically rebuttal as it did not go to disprove the affirmative fact offered by the defendant that he had a different haircut at the time of the commission of the crime than he did at trial (see, People v Harris, 84 AD2d 63, affd 57 NY2d 335, cert denied 460 US 1047), it was nevertheless proper to admit it in the interest of justice as the matter of identification was a crucial issue and the rebuttal did not cause any undue prejudice to the defendant (see, CPL 260.30 [7]; People v Medina, 130 AD2d 515). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.